In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
 
Nos. 13‐1954, 13‐2079 
HEARTLAND HUMAN SERVICES, 
                                         Petitioner / Cross‐Respondent, 

                                   v. 

NATIONAL LABOR RELATIONS BOARD, 
                            Respondent / Cross‐Petitioner, 

                                  and 

AMERICAN FEDERATION OF STATE, COUNTY & MUNICIPAL 
  EMPLOYEES, COUNCIL 31, AFL‐CIO, 
                                   Intervening Respondent. 
                       ____________________ 
                                     
    Application for Enforcement, and Cross‐Petition for Review, of an 
              Order of the National Labor Relations Board. 
                           No. 14‐CA‐087886. 
                       ____________________ 

    ARGUED JANUARY 23, 2014 — DECIDED MARCH 14, 2014 
                ____________________ 
2                                                    Nos. 13‐1954, 13‐2079 


   Before  POSNER  and  RIPPLE,  Circuit  Judges,  and  GILBERT, 
District Judge.* 
    POSNER, Circuit Judge. The Labor Board asks us to enforce 
its order finding that Heartland Human Services, a company 
that  provides  mental‐health  and  substance‐abuse  services, 
committed an unfair labor practice by refusing, in the wake 
of a decertification election, to continue recognizing a union 
that  represented  a  bargaining  unit  of  Heartland  employees. 
See 29 U.S.C. §§ 158(a)(1), (5). (Until enforced by judicial or‐
der,  an  unfair  labor  practice  order  has  no  legal  force,  29 
U.S.C. § 160(e); NLRB v. P*I*E Nationwide, Inc., 894 F.2d 887, 
890  (7th  Cir.  1990);  National  Ass’n  of  Manufacturers  v.  NLRB, 
717  F.3d  947,  951  (D.C.  Cir.  2013),  which  is  why  the  Board 
has  petitioned  us.)  We  must  decide  both  whether  we  have 
jurisdiction  to  adjudicate  the  company’s  challenge  to  the 
Board’s  order  setting  aside  the  results  of  the  election  and 
whether  Heartland  indeed  committed  an  unfair  labor  prac‐
tice by refusing to recognize the union after the election. 
    In  August  2011,  just  days  after  the  latest  collective  bar‐
gaining agreement between the company and the union had 
expired,  one  of  the  employees  in  the  bargaining  unit  asked 
the Labor Board to conduct a decertification election on the 
ground  that  many  of  the  unit’s  members  no  longer  wanted 
to be represented by the union. Neither the company nor the 
union  opposed  the  request.  The  election  was  conducted  in 
June  of  the  following  year.  Thirty‐eight  votes  were  cast:  19 
for  the  union  and  18  against,  with  the  remaining  ballot  not 
opened because the union contended that the employee who 
had  cast  it  was  not  a  member  of  the  bargaining  unit.  The 
Board rejected that challenge, the ballot was opened, and the 

*
    Of the Southern District of Illinois, sitting by designation.
Nos. 13‐1954, 13‐2079                                                3 


vote  was  against  the  union,  which  meant  the  election  had 
resulted in a tie. 
    Had that been the only challenge to the election, the un‐
ion,  lacking  majority  support,  would  have  been  decertified 
and so the company would no longer have been required to 
recognize and bargain with it. 29 U.S.C. § 159(a); Ron Tirapel‐
li Ford, Inc. v. NLRB, 987 F.2d 433, 436 (7th Cir. 1993); Kinney 
Drugs, Inc. v. NLRB, 74 F.3d 1419, 1423 (2d Cir. 1996). But the 
union  challenged  the  result  of  the  election  on  another 
ground  as  well—that  the  company  had  used  “objectionable 
conduct”  to  turn  the  employees  against  the  union,  conduct 
that  included  among  other  things  the  sending  of  a  letter  of 
unknown  but  possibly  management  origin  to  a  member  of 
the bargaining unit threatening her with jail if she voted for 
the union. 
     “Objectionable conduct,” though it is a ground for setting 
aside the results of a representation election if the conduct is 
found  to  have  interfered  with  the  voters’  “free  choice,” 
NLRB  v.  OʹDaniel  Trucking  Co.,  23  F.3d  1144,  1149  (7th  Cir. 
1994);  Comcast  Cablevision‐Taylor  v.  NLRB,  232  F.3d  490,  494 
(6th Cir. 2000), need not be so “objectionable” as to constitute 
an  unfair  labor  practice.  Siemens  Mfg.  Co.,  322  N.L.R.B.  994, 
994 n. 2  (1997). The  distinction is important because the La‐
bor Board will not conduct a new election if an unfair labor 
practice charge is pending. National Labor Relations Board, 
Casehandling Manual: Representation Proceedings § 11730 (Aug. 
2007); Albertson’s, Inc. v. NLRB, 161 F.3d 1231, 1239 (10th Cir. 
1998); Surprenant Mfg. Co. v. Alpert, 318 F.2d 396, 397–98 (1st 
Cir. 1963). (There are exceptions to this rule, see Casehandling 
Manual, supra, § 11731, but none contended to be applicable 
to  this  case.)  The  rule  is  grounded  in  concern  that  the  con‐
4                                              Nos. 13‐1954, 13‐2079 


duct charged as an unfair labor practice may, until its legali‐
ty  is  determined,  poison  the  new  election.  Bishop  v.  NLRB, 
502 F.2d 1024, 1028–29 (5th Cir. 1974). 
    The Board agreed with three of the union’s charges of ob‐
jectionable  conduct  and  in  September  2012  ordered  a  new 
election.  Before  then,  however,  in  July,  shortly  after  the  de‐
certification election, the  company—claiming  that the result 
of the election proved that the union had lost the support of 
a  majority  of  the  unit—had  announced  that  it  would  no 
longer cooperate with the union in any of the ways that are 
required of a company that has employees who have a certi‐
fied  collective  bargaining  representative.  See  29  U.S.C. 
§§ 158,  159.  It  had,  in  short,  rescinded  its  recognition  of  the 
union.  This  was  premature,  since  the  challenged  ballot  had 
not  yet  been  opened.  Until  a  union  is  decertified  following 
an  election,  the  company’s  obligations  to  it  are  the  same  as 
they had been before the election and if it spurns those obli‐
gations  it  is  guilty  of  an  unfair  labor  practice.  Virginia  Con‐
crete Corp., 338 N.L.R.B. 1182, 1184 n. 5 (2003); W.A. Krueger 
Co., 325 N.L.R.B. 1225, 1226 (1990); Presbyterian Hospital, 241 
N.L.R.B. 996, 998 (1979). 
   The union was thus on solid ground in responding to the 
company’s withdrawal of recognition by filing an unfair la‐
bor  practice  complaint,  29  U.S.C.  §§ 158(a)(1),  (5),  which  it 
did  in  August  2012.  The  Board  upheld  the  complaint  and 
ordered  the  company  to  recognize  the  union  and  bargain 
with it on request. That’s the order the Board is asking us to 
enforce. The company argues that it committed no unfair la‐
bor  practice  because  it  had  solid  grounds  for  believing  that 
the union no longer represented a majority of the unit’s em‐
ployees. 
Nos. 13‐1954, 13‐2079                                                5 


    The Board issued the unfair labor practice order in March 
2013, some nine months after the election. The new election 
ordered  by  the  Board  in  September  2012  has  not  yet  been 
held—20  months  after  the  first  election—because  the  unfair 
labor practice proceeding hasn’t been finally resolved, owing 
to the pendency of this judicial review proceeding. 
    Such  delay  undermines  the  rationale  for  an  election  do‐
over, which is intended to be remedial—to be a cure for the 
irregularities that prompted the decision to set aside the re‐
sult of  the original election. Rosewood Mfg. Co.,  263 N.L.R.B. 
420 (1982); see also NLRB v. Gissel Packing Co., 395 U.S. 575, 
610–11 (1969); NLRB v. Jamaica Towing, Inc., 632 F.2d 208, 212 
(2d  Cir.  1980).  In  the  space  of  20  months  the  unit  member‐
ship  may  have  changed.  The  company  or  the  union  may 
have tried with some success to alter the size or composition 
of the unit so that its opponents would be less likely to pre‐
vail.  New  employees  would  be  unfamiliar  with  the  union; 
some  old  ones  may  have  forgotten  it;  and  the  company 
could have used the period to accustom the employees to the 
union’s absence. 
    The logical solution to the problems created by a long de‐
lay (owing to judicial review) in the holding of the reelection 
would seem to be for the company, rather than precipitating 
an  unfair  labor  practice  charge  by  refusing  to  bargain  with 
the  union,  to  be  subjected  to  a  30‐  or  60‐day  deadline  for 
seeking  judicial  review  of  the  Board’s  order  sustaining  the 
union’s  objections  to  the  outcome  of  the  first  election.  That 
route  is  blocked,  however,  by  decisions  by  the  Supreme 
Court, notably American Federation of Labor v. NLRB, 308 U.S. 
401, 406–11 (1940), and Boire v. Greyhound Corp., 376 U.S. 473, 
476–79 (1964), holding that an order by the Labor Board cer‐
6                                             Nos. 13‐1954, 13‐2079 


tifying  or  decertifying  a  union  is  subject  to  judicial  review 
only  in  conjunction  with  an  unfair  labor  practice  order  by 
the Board. For only a “final order” of the Board is reviewa‐
ble,  29  U.S.C.  § 160(f),  and  the  cases  we’ve  just  cited  hold 
that  certification  orders  are  not  “final  orders.”  See  also  Chi‐
cago  Truck  Drivers,  Helpers  &  Warehouse  Workers  Union  v. 
NLRB, 599 F.2d 816, 817–18 and n. 2 (7th Cir. 1979); Adtranz 
ABB Daimler‐Benz Transportation, N.A., Inc. v. NLRB, 253 F.3d 
19, 24–25 (D.C. Cir. 2001); Michael C. Harper, “The Case for 
Limiting  Judicial  Review  of  Labor  Board  Certification  Deci‐
sions,” 55 Geo. Wash. L. Rev. 262, 271–72, 275 (1987). They are 
orders, and they are final; the reason that has been given for 
withholding  immediate  judicial  review  is  concern  that  im‐
mediate  review  would  delay  the  holding  of  the  new,  cura‐
tive election. Boire v. Greyhound Corp., supra, 376 U.S. at 477–
79; Mosey Mfg. Co. v. NLRB, 701 F.2d 610, 614 (7th Cir. 1983) 
(en  banc);  Leedom  v.  Kyne,  358  U.S.  184,  191–94  (1958)  (dis‐
senting opinion). The median interval between the filing of a 
petition  for  an  election,  and  the  election,  is  only  38  days, 
whereas the interval between the filing of a petition for judi‐
cial review of a decision by the Labor Board and the disposi‐
tion  of  the  case  by  the  court  of  appeals  is  bound  to  be  a 
number of months. 
    But although judicial review of a Board order confirming 
or setting aside an election is thus postponed, it is not elimi‐
nated. Errors committed in the electoral process must be cor‐
rigible on judicial review for certification and decertification 
to  be  acceptable  as  reliable  determinations.  Cf.  5  U.S.C. 
§§ 702,  704;  Universal  Camera  Corp.  v.  NLRB,  340  U.S.  474, 
489–90 (1951); M. Elizabeth Magill, “Agency Choice of Poli‐
cymaking Form,” 71 U. Chi. L. Rev. 1383, 1412–13 (2004). So 
this  was  how  judicial  review  would  be  obtained:  The  com‐
Nos. 13‐1954, 13‐2079                                                 7 


pany would continue to deal with the union until the results 
of  the  curative  election  were  known.  If  the  union  won  that 
election and was certified by the Board as the collective bar‐
gaining representative of the unit, and the company refused 
to accept the result and the Board deemed the refusal an un‐
fair labor practice and sought judicial enforcement of its un‐
fair labor practice order, the company would obtain judicial 
review  of  the  Board’s  determination  that  it  had  committed 
an  unfair  labor  practice.  And  one  ground  it  could  raise  for 
upsetting  the  determination  was  that  the  first  election  had 
been fair and therefore the order refusing to decertify the un‐
ion  had  been  error  and  so  the  company  should  not  have 
been  required  to  recognize  the  union  and  the  court  should 
not enforce the Board’s order that it do so. See, e.g., NLRB v. 
E.A. Sween Co., 640 F.3d 781, 782, 784 (7th Cir. 2011); NLRB v. 
Lake  Holiday  Associates,  Inc.,  930  F.2d  1231,  1233  (7th  Cir. 
1991); NLRB v. Carl Weissman & Sons, Inc., 849 F.2d 449, 450 
(9th  Cir.  1988)  (per  curiam);  Timsco  Inc.  v.  NLRB,  819  F.2d 
1173, 1175–76 (D.C. Cir. 1987). It isn’t an unfair labor practice 
for  a  company  to  refuse  to  recognize  a  union  that  should 
have  been  decertified  on  the  basis  of  the  result  of  the  first 
election.  
     Heartland  jumped  the  gun  by  refusing  to  recognize  the 
union  before  the  new  election  ordered  by  the  Board  was 
conducted and its results certified. The company argues that 
if it can prove that the June 2012 election was fair and square 
and the union should therefore be decertified, it and the un‐
ion  will  be  spared  the  bother  of  a  second  election.  But  sup‐
pose  the  company  fails  to  prove  that  and  so  a  new  election 
has  to  be  conducted;  probably  by  the  time  it’s  conducted, 
two years will have elapsed since the first election. Had the 
company  not  withdrawn  recognition  of  the  union  after  the 
8                                              Nos. 13‐1954, 13‐2079 


decertification  election,  the  union  would  have  had  no 
grounds for filing an unfair labor practice complaint and the 
new  election  would  have  been  conducted  promptly.  And 
had  the  company  lost  and  wanted  the  initial  election  rein‐
stated,  it  could  by  withdrawing  recognition  of  the  union 
have precipitated an unfair labor practice complaint and ob‐
tained,  if  the  Board  determined  that  the  refusal  of  recogni‐
tion was an unfair labor practice, judicial review of that de‐
termination. 
    But now suppose the second election had been held and 
the company had won it fair and square. Then judicial pro‐
ceedings arising out of the first election would be pretermit‐
ted. So while the Board’s procedure for dealing with election 
challenges  is  unquestionably  cumbersome  because  of  the 
Board’s refusal to conduct a new election while an unfair la‐
bor  practice  complaint  is  pending,  the  procedure  suggested 
by  the  company  could  prove  even  more  cumbersome.  For 
until  the  new  election  is  held,  there  is  no  jurisdiction  to  re‐
view  the  Board’s  refusal  to  decertify  the  union,  and  so  the 
reviewing  court  can’t  adjudicate  the  dispute  between  the 
company and the Board (and union) over whether the irreg‐
ularities  in  the  original  election  justified  the  Board’s  refusal 
to accept the results of that election. That adjudication must 
await  the  outcome  of  the  curative  election  and  any  unfair 
labor practice findings that ensue from it. In short, when the 
Board orders a new election, judicial review of the first elec‐
tion must abide the second election.  
   Heartland  cites  a  footnote  in  NLRB  v.  Arkema,  710  F.3d 
308,  319  n.  10  (5th  Cir.  2013),  holding  that  the  court  of  ap‐
peals  could  review  the  Labor  Board’s  order  to  hold  a  new 
decertification election even though the new election hadn’t 
Nos. 13‐1954, 13‐2079                                                 9 


been held yet. That case was different from this one, howev‐
er,  because  in  setting  aside  the  first  election  the  Board  had 
determined  that  unfair  labor  practices  had  been  committed 
in  that  election.  In  this  case  the  only  unfair  labor  practice 
found by the Board was the withdrawal of recognition from 
the union after the Board had set aside the result of the first 
election and ordered a do‐over. Why that difference should 
allow judicial review of the first election is not explained in 
the  footnote  (or  elsewhere  in  the  Arkema  opinion),  and  so 
there is an unresolved tension between the footnote and the 
Supreme  Court  decisions  that  we  cited  earlier  that  seek  to 
encourage a prompt new election (when the original election 
had  been  set  aside)  by  refusing  to  deem  the  order  setting 
aside the first election appealable. But we know that a find‐
ing of an unfair labor practice by the Board is appealable; if 
the pre‐election unfair labor practices were the only ground 
for setting aside the election in Arkema, then a determination 
by the court of appeals that the Board had been wrong and 
there had been no unfair labor practices would vindicate the 
result of the first election. 
     Although  we  lack  jurisdiction  in  this  case  to  review  the 
Board’s order setting aside the election, we have jurisdiction 
to adjudicate the parties’ dispute over whether the employer 
committed  an  unfair  labor  practice  in  refusing  to  recognize 
the union when the union had not yet been decertified after 
the first election. We conclude that the employer did commit 
an  unfair  labor  practice.  For  remember  that  when  it  with‐
drew recognition, the potentially decisive ballot hadn’t been 
opened,  so  it  couldn’t  be  confident  that  it  would  win  (by  a 
tie  vote);  and  this  was  apart  from  the  other  objections  that 
the  union  raised  to  the  conduct  of  the  election.  The  Labor 
Board  has  held  that  “employers  should  not  be  allowed  to 
10                                              Nos. 13‐1954, 13‐2079 


withdraw recognition merely because they harbor uncertain‐
ty  or  even  disbelief  concerning  unions’  majority  status.” 
Levitz  Furniture  Co.  of  the  Pacific,  Inc.,  333  N.L.R.B.  717,  717 
(2001). “An employer may unilaterally withdraw recognition 
from an incumbent union only where the union has actually 
lost  the  support  of  the  majority  of  the  bargaining  unit  em‐
ployees.”  Id.  (emphasis  added).  (Oddly,  Heartland  cites  a 
footnote in the Arkema case that endorses the Levitz standard. 
710 F.3d at 320 n. 11.) 
    To summarize, the Board’s order refusing to decertify the 
union  and  instead  ordering  an  election  do‐over  is  outside 
our  jurisdiction  to  review  at  this  time,  because  the  result  of 
the old election has not been vindicated by proof that the un‐
ion lost the support of a majority of the members of the bar‐
gaining unit and because a new election hasn’t been held. So 
the union remains certified and the employer must continue 
to recognize it unless and until it’s decertified. And since the 
employer has without justification withdrawn recognition of 
the union, the Board’s unfair labor practice order is 
                                                             ENFORCED.